Exhibit 10.3

 

 



Standard Non-Employee Director Compensation

(Adopted by the Board of Directors Effective March 1, 2016)

 



Annual Fees — Each Non-Employee Director: · $30,000 (paid in monthly
installments) · An award on the date of each Annual Meeting of Stockholders of
shares of restricted common stock that has an accounting income charge under ASC
718 of $50,000.(1) Annual Fees: — Board and Committee Chairs (paid in monthly
installments) · Chairman of the Board of Directors (2) $100,000 · Chair of the
Audit Committee $25,000 · Chair of the Compensation Committee $15,000 · Chair of
the Corporate Governance & Nominating Committee $10,000 Meeting Fees (3)
In-Person Meetings Per Meeting · Board Meetings $1,500 · Committee Meetings  
Audit Committee Meetings   In connection with a Board meeting $1,000 Not in
connection with a Board meeting $1,500 Other Committee Meetings   In connection
with a Board meeting $500 Not in connection with a Board meeting $750 Telephonic
Meetings (Board & Committee Meetings)   · One hour or longer $750 · Less than
one hour $500



 

(1)The awards are subject to the following basic terms:

 

Restrictions: The shares may not be sold, assigned, transferred, pledged or
otherwise disposed of until they vest. The retention of the shares is subject
the Board's Governance Guidelines.

 

Vesting: The restrictions on the restricted stock lapse on the trading day
immediately preceding the following year's Annual Meeting of Stockholders, but
earlier upon the death of the director; upon the director becoming permanently
disabled; and upon a change in control of the Company as defined in the
Company's Stock Incentive Plan.

 

Forfeiture: The shares of restricted stock are forfeited in the event that prior
to vesting, the director ceases to be a director other than by reason of his or
her death, permanent disability or a change in control of the Company.

 

(2)This annual Chairman's fee constitutes compensation for service as Chairman;
attendance at all Board and committee meetings; and for service as chair of any
committee of the Board other than the Audit Committee. In the event the Chairman
is also the Chair of the Audit Committee, the Audit Committee Chair fee will
also be paid.

 

(3)In-person Board and committee meetings that continue from one day to the next
are paid as a single meeting. Time spent by non-employee directors at the
Company's investor conferences or attending continuing education events are not
separately compensated, but the expenses of attending are reimbursed.

 

________________

 